STALEY, Circuit Judge
(dissenting in part).
I agree with the majority that the back pay award of the Board is enforceable against the International but not against the Local union. However, I dissent from the view that the Board erred in including Watkins in that award. As the majority states, the refusals to refer the charging parties occurred at different times and under different circumstances. But the record clearly shows that the refusal to refer Watkins was part of the single course of discriminatory conduct constituting the unfair labor practice. Watkins, Paskert, and McCabe were leaders of an anti-McAneny faction within the union, and it was because of their activity in that regard that McAneny refused to refer them for employment. In these circumstances, the holding of this court in NLRB v. Midwest Transfer Co. of Illinois, 287 F.2d 443 at 446 (C.A.3, 1961), is particularly appropriate:
«* * * With the wrong thus specified, the membership of the injured class was well defined and peculiarly within the knowledge of the union. When the trial examiner recommended that liability be imposed on the union to reimburse all seven of the discharged employees, the union was put on notice to challenge the propriety of such recommended relief before the Board and to assert any defense it had in the case of any of the seven. It failed to take such action. This, therefore, is an especially appropriate case for following the decisions in this and other circuits which have enforced orders awarding reinstatement and back pay to employees not named in a complaint but found to have been victims of unfair labor practices described in the complaint and proved before the Board. (Citing cases.)” (Emphasis supplied.)
Moreover, in Midwest Transfer we enforced the order of the Board though the union was not named in the charges filed by two of the seven discriminatees, and the complaint of the General Counsel for the Board failed to name them as victims of the union’s unfair coercion. Here, though the International was not named in Watkins’ charge, it was included in the consolidated complaint of the General Counsel. Thus, the International was put on notice at every stage in the proceedings before the Board that it would be deemed responsible for the Wat*517kins incident as a part of the single course of conduct alleged as an unfair labor practice. In this setting, to hold that Watkins was improperly included in the order is to overrule our decision in Midwest Transfer. The holding of the majority unduly restricts the power of the Board to issue remedial orders in cases where the unfair labor practices result from a single course of conduct involving multiple discriminatees.